Name: Commission Regulation (EEC) No 950/80 of 16 April 1980 re-establishing intervention buying-in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /38 Official Journal of the European Communities 18 . 4. 80 COMMISSION REGULATION (EEC) No 950/80 of 16 April 1980 re-establishing intervention buying-in of beef in France intervention buying-in for these qualities must recom ­ mence in accordance with Article 3 (2) of Regulation (EEC) No 1 274/79 (6), HAS ADOPTED THIS REGULATION : Article 1 Buying-in by the French intervention agency shall recommence on 21 April 1980 for the following quali ­ ties : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (4) (b) thereof, Whereas intervention buying-in was suspended by Commission Regulations (EEC) No 2856/79 (3 ), (EEC) No 54/80 (4) and (EEC) No 840/80 (*) ; Whereas the market prices for 'bÃ ufs U et R' and also 'jeunes bovins O' recorded in France on 2 and 10 April 1980 had returned to a level below the maximum buying-in price for these qualities ; whereas 'BÃ ufs U et R 'Jeunes bovins O . Article 2 This Regulation shall enter into force on 21 April 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2 ) OJ No L 329, 24. 12. 1979, p . 15 . (3 ) OJ No L 323, 19 . 12. 1979, p . 9 . ( ¦) OJ No L 8, 12. I. 1980, p . 5. (5) OJ No L 90, 3 . 4. 1980, p. 29 . (b) OJ No L 161 , 29 . 6. 1979, p. 15 .